Case: 12-13388     Date Filed: 01/30/2013   Page: 1 of 2

                                                              [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 12-13388
                             Non-Argument Calendar
                           ________________________

                    D.C. Docket No. 8:10-cv-02436-SDM-MAP

KRISTY SCHWADE,

                                                                 Plaintiff - Appellee,


                                       versus

TOTAL PLASTICS, INC.,

                                                              Defendant - Appellant.
                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                 (January 30, 2013)

Before BARKETT, MARCUS and KRAVITCH, Circuit Judges.

PER CURIAM:

      Total Plastics, Inc. appeals from the denial of their motion for attorney’s

fees. Both parties agree that this court must review the district court’s order under

an abuse of discretion standard. Having reviewed this record and considered the
               Case: 12-13388     Date Filed: 01/30/2013    Page: 2 of 2

briefs of the parties, we cannot say the district court abused its discretion in

denying the motion for attorney’s fees.

      AFFIRMED.




                                           2